 PASCO PACKING COMPANY437lenges to the ballots of James Keaton, Louis McLean, Orman Hender-son, Thomas Dyson, and Edward Long, and shall direct that theseballots be opened and counted.[The Board directed that the Regional Director for the EleventhRegion shall, within ten (10) days from the date of this Direction,open and count these ballots and serve upon the parties a revisedtally of ballots.]Pasco Packing CompanyandTeamsters,Chauffeurs and HelpersLocal Union No. 79, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, AFL-CIO.'Case No. 10-CA-20225.February 17,1956DECISION AND ORDEROn June 14, 1955, Trial Examiner Sidney Lindner issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter,Respondent filed exceptions to theIntermediate Report and a supporting brief thereto.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner, with the additions noted below.Service of Process on RespondentThe Trial Examiner based his finding that service of process on Re-spondent was effectuated on the "reasonable [assumption] that allCongress contemplated when authorizing the effectuation of serviceof process by registered mail was that the Post Office Department ten-der the registered process to the addressee."We agree.ManifestlyifRespondent, by its wilful refusal to accept registered mail, clearlylabeled as originating in the Board's Regional Office, can thwart serv-ice of process, and require the Regional Director to effectuate serviceof process by one of the more cumbersome alternative methods listedin Section 11 (4) of the Act, then the provision authorizing service ofprocess by registered mail, becomes a dead letter with respect to thisThe AFL and CIO having merged subsequent to the hearingin this proceeding, we areamending the identification of the affiliation of the Union accordingly.115 NLRB No. 74. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent and all other parties who may act accordingly. Such aresult would clearly contravene congressional intent and result in theintolerable situation of rewarding recalcitrant respondents engaged instudied attempts to obstruct the orderly administration of the Act.As the record clearly shows that the registered article containing theprocess was refused by the Respondent and not delivered for that rea-son,2we find in agreement with the Trial Examiner that service ofprocess was effectuated.-Moreover, we think it clear that Respondent had adequate notice ofthe proceedings against it and was fully apprised of the allegationsof the complaint.The record reveals that Respondent's attorney, whohad been sent a courtesy copy of the notice of hearing, the complaint,the original charge, and the amended charge, by regular mail, re-quested a continuance of the hearing to some time during the week ofMay 9, 1955. In response to this request, the Regional Director re-scheduled the hearing for May 12,1955, and mailed, by registered mail,copies of the order rescheduling hearing, the notice of hearing, thecomplaint, the original charge, and the amended charge, to all partiesand to Respondent's attorney.Though Respondent refused to acceptdelivery of the registered envelope addressed to it, the record showsthat J. M. Palmer, as agent for Theo Hamilton, Respondent's attorney,accepted delivery of the registered envelope addressed to him.Therecord further shows that all of the Union's requests for bargainingmade subsequent to its certification and prior to the institution of thisproceeding were replied to and rejected by Theo Hamilton. In viewof these facts and in view of the fact that Hamilton was Respondent'sattorney of record in the representation proceedings out of which theunfair labor practices herein involved arose, and filed the exceptionsin this case on behalf of the Respondent, we find that Respondent wasduly notified of the allegations of the complaint when service of thecomplaint was made upon its attorney. Respondent cannot justly com-plain if service of process on its attorney is made the equivalent of thatwhich its acts have made impossible.'The Compliance Status of the UnionIn its brief, Respondent alleges that one J. W. Morgan, an officer ofthe Union, had not filed the required noncommunist affidavit as of thedate of the certification and that therefore the certification is of nobinding effect.The Board has previously ruled on this contentionadversely to Respondent in the prior representation proceeding, when7Wisev.Herzog,114 F 2d 486, p. 491 (C. A., D. C.), 1940. CfCreadick v. Miller,(Del 11(10 A 91198Eureka Lake Company v.Yuba County,116 U.S. 410,Cf.Reynoldsv.U. S.,98 U. S.145, 158. PASCO 'PACKING COMPANY439itdenied Respondent's motion to rescind, annul, vacate, and set asideits decision, the election, and the certification of representatives on theground that Morgan was not in compliance on the date of the certifica-tion.The Board, administratively determined that Morgan had nottaken office until after the certification issued.As we have administra-tively determined that the Union was in compliance as of the date ofthe certification, and in accordance with our policy prohibiting thelitigation of the fact of compliance by a union, which is required tocomply, in complaint or representation proceedings, we find no meritin this contention.The decisions _in the recently decidedCoca-Cola 4andGoodman 5cases do not alter our conclusion.We note first that neither decisionappears broad enough to permit the litigation here of the factualquestion raised by Respondent. In theCoca-Coladecision, the Courtrelied uponN. L. R. B. v. Highland Park ManufacturingC0.6 whichwe view as limiting litigation of matters of compliance in complaintor representation proceedings to matters of law such as the necessityof a labor organization to comply rather than to factual questionsof the type raised herein.And in theGoodmancase, the Court care-fully limited the right to litigate matters of compliance in complaintproceedings to questions involving the legal determination of whomust file affidavits.The court quoted its own language inAmericanRubber Products Corp. v. N. L. R. B.°in which it noted "the distinc-tion between `the fact of compliance' which is not litigable and `thenecessity of compliance' which was the issue involved inN. L. R. B. v.Highland Park Mfg. Co."Moreover, as the Board's petition forcertiorari in theCoca-Colacase has been granted by the SupremeCourt, and the Board has determined to seek certiorari in theGood-mancase, the Board, with all due deference to the opinions of theaforementioned courts of appeals, has decided to adhere to its estab-lished views in the compliance area until such time as the SupremeCourt holds otherwise.8ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Pasco PackingCompany, Dade City, Florida, its officers, agents, successors, and as-signs, shall :+N. L. R. B v. Coca-Cola Bottieng Company of Louisville, Inc.,219 F. 2d 441 (C. A. 6),cert. granted 350 U. S. 819.5GoodmanManufacturing Company v. N. L R B ,227 F. 2d 465 (C A. 7)6 341 U S 322, 325-3267214 F. 2d 47 (C A 7)8 The Dunleavy Company,114 NLRB 1589. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a)Refusing to bargain with Teamsters, Chauffeurs and HelpersLocal Union No. 79, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, AFL-CIO, as theexclusive representative of all truckdrivers and truck maintenance em-ployees at its Dade City, Florida, plant including tractor-trailerdrivers, but excluding supervisors as defined in the Act and all otheremployees.(b) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join or assist Teamsters, Chauf-feurs and Helpers Local Union No. 79, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America,AFL-CIO, or any other -labor organization, to bargain collectivelythrough representatives of their own choosing and to engage in con-certed activities for the purpose of collective bargaining or other mu-tual aid or protection, and to refrain from any or all such activitiesexcept to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Upon request bargain collectively with Teamsters, Chauffeursand Helpers Local Union No. 79, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America, AFL-CIO,as the exclusive representative of all employees in the bargaining unitdescribed herein with respect to wages, rates of pay, hours of employ-ment, or other conditions of employment, and if an understanding isreached embody such understanding in a signed agreement.(b)Post at its Dade City, Florida, plant, copies of the notice at-tached hereto marked "Appendix." 9 Copies of said notice, to be fur-nished by the Regional Director for the Tenth Region, shall, afterbeing duly signed by the Respondent's representative, be posted by theRespondent immediately upon receipt thereof and maintained by it forsixty (60) consecutive days thereafter in conspicuous places, includ-ing all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps the Re-spondent has taken to comply herewith.9 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." PASCO PACKINGCOMPANYAPPENDIXNOTICE TO ALL EMPLOYEES441Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify our employees that :WE WILL bargain collectively upon request with Teamsters,Chauffeurs and Helpers Local Union No. 79, International Broth-erhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, AFL-CIO, as the exclusive representative of all em-ployees in the bargaining unit, described below with' respect towages, rates of pay, hours of employment, or other conditions ofemployment, and if an understanding is reached embody such un-derstanding in a signed agreement. The bargaining unit is :All truckdrivers and truck maintenance employees at ourDade City, Florida, plant including tractor-trailer drivers,but excluding supervisors as defined in the Act and all otheremployees.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their right toself-organization, to form labor organizations, to join or assistthe above-named Union, or any other labor organizations, to bar-gain collectively through representatives of their own choosingand to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and to refrain fromany or all of such activities except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Sec-tion 8 (a)- (3) of the Act.All our employees are free to becomeor remain members of this Union or any other labor organization.PASCO PACKING COMPANY,Employer.Dated----------------By-------------------------------------(Representative)-(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThe proceedings herein were initiated by a charge filed on January17,. 1955, byTeamsters,Chauffeurs and Helpers Local UnionNo. 79,International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL, hereincalled the Union, against Pasco PackingCompany,herein called the Respondent.From the record it is found that acopyof the original charge was dispatchedby an employee of the Tenth Regional Office of the National Labor Relations Board, 442DECISIONSOF NATIONALLABOR RELATIONS BOARDhereinafter called the Board, by postpaid registered mail on January 17, 1955, asregistered article No. 435299 to Pasco Packing Company, Dade City, Florida.Thereturn receipt for the said registered article reveals that it was delivered by thePost Office Department to one Lee Miller, as agent for Pasco Packing Company, onJanuar.y 18, 1955.An amended charge, which eliminated one of the alleged unfair labor practicesset forth in the original charge, was filed with the Board on February 2, 1955.Fromthe record it is found that a copy of the amended charge was dispatched by anemployee of the Tenth Regional Office of the Board by postpaid registered mail onFebruary 2, 1955, as registered article No. 435392 to Pasco Packing Company, DadeCity, Florida.The return receipt for the said registered article signed by C. M.Ghiselin,i as agent for Pasco Packing Company, reveals that thesamewas deliveredto him by the Post Office Department on February 3, 1955.Thereafter, the General Counsel of the Board through the Regional Director ofthe Tenth Region issued a complaint dated April 7, 1954,2 alleging that the Respond-ent had engaged in and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (a) (1).and (5) and Section 2 (6) and (7) of theNational Labor Relations Act, 61 Stat. 136, herein called the Act.With respect tothe unfair labor practices the complaint further alleged in substance that the Re-spondent from on or about January 3, 1955, and January 20, 1955, and at all timesthereafter has refused to bargain collectively with the Union as the exclusive bar-gaining representative of the Respondent's employees within an appropriate unitalthough, in an election conducted under the direction and supervision of theBoard's Regional Director, a majority of the employees in the appropriate unit haddesignated and selected the Union as their representative for the purposes of collec-tive bargaining.Under date of April 7, 1955, as set forth in the affidavit of service of Board em-ployee Regina Terrell of the Tenth Regional Office, in evidence, copies of the com-plaint, notice of hearing to be conducted on April 26, 1955, at 10 a. in. at the PascoCounty Courthouse, Dade City, Florida, the original and amended charges weredispatched by postpaid registered mail to the Respondent at Dade City, Florida,and to the Union at its address in Tampa, Florida.The said registered articlesbore respectively Nos. 435716 and 435717.Additionally, courtesy copies of theabove-enumerated documents were sent by regular mail to Theo Hamilton, Esq.,of the firm of Hamilton and Bowden, 401 Smith Building, Jacksonville, Florida?The envelope containing the above-enumerated documents with registry No. 435716bore the printed address of the Board's Tenth Regional Office and the legend "officialbusiness."Itwas returned to the sender (the Tenth Regional Office of the Board)by the Dade City post office on April 13, 1955, with the notation "refused." 41 From a letter in evidence it appears thatGhiselin isdirectorof personnel forRespondentz This date stamped on the complaint was clearly in error and a motion was grantedat the hearing to correct the said date to April 7, 19553 Theo Hamilton, was attorney of record, appeared and actively participated for PascoPacking Company in Case No. lO-RC-2406 which preceded this matterUnder date ofJanuary 26, 1955, Theo Hamilton on stationery of Hamilton and Bowden sent the follow-ing letter to John B. Luke, Boardfield examiner :Re Pasco Packing CoCase No. 10-CA-2225DEAR MR. LUKE: Because of pressure of already scheduled matters, I have not beenable to meet with executives of the above named company to discuss the numberedcaseHowever, I expect to do so the first part of next week, after which I shall beglad to confer with you either at my office in Jacksonville or in your office in Atlantain connection with the pending case.Very truly yours,(Signed)THEO HAMIi.TON.4 In this connection there was received in evidence the following affidavit :FloridaPasco County.Mr. H. M B. Elsworth of Dade City, Florida, afterfirst being duly sworn deposesand on oath statesIam assistant Postmaster at Dade City, Florida, as assistant Postmaster I, aspart of my duties occasionally handle the receipt and delivery of registered mail.I personally handled registered article No. 435716, addressed to Pasco PackingCompany, Dade City, FloridaThis was a letter and our records show thatour usualform "Notice of arrival of Registered Mail," was prepared.This was on April 8, PASCO PACKING COMPANY443On April 19, 1955, there was received in the Board's Tenth Regional Office aletter from Theo Hamilton as follows:MR. WILLIAM M. PATE,Chief Law OfficerNational Labor Relations Board50 Seventh St., N. E.Atlanta 5, GeorgiaRe Pasco Packing Co.Case No. 10-CA-2225DEAR MR. PATE: This will acknowledge your letter of April 15, 1955 in refer-ence to the above case.This is to advise you that I have another matter scheduled for April 26, 1955and will not be present at the hearing if held on April 26, 1955. Some timeduring the week of May 9, 1955 would be an acceptable date to us for the pro-posed hearing.This is to advise you that the company has not been lawfully or properlyserved in this case and that we intend to contest that issue either before theBoard or before the Courts.This letter is not to be construed as a generalappearance for the company nor to present any defense in behalf of the companyat this time.When the company has been lawfully and properly served as required by lawand the Board's regulations, it is our intention to file an answer or whateverproper pleadings might be deemed advisable at that time within ten days fromthe date of that service.Yours very truly,(Signed)THEO HAMILTON.On April 20, 1955, John C. Getreu, Regional Director of the Tenth Region, issuedan order rescheduling hearing in this matter from April 26, 1955, to May 12, 1955, atthe same time and place. Copies of this document together with copies of theoriginalnotice of hearing, complaint, charge, and amended charge were dispatched by anemployee of the Tenth Regional Office of the Board by postpaid registered mail onApril 20, 1955, as registered article No. 435834 to the Respondent, as registered arti-cle No. 435835 to Theo Hamilton, and as registered article No. 435836 to the Union.From the registered return receipts in evidence it is found that registered article No.435835 was delivered by the Post Office Department on April 21, 1955, to V. M.Palma, agent for Theo Hamilton, and registered article No. 435836 was deliveredby the Post Office Department on April 22, 1955, to R. H. Hall, agent for the Union.The envelope bearing registry No. 435834 addressed to the Respondent, whichcontained the copies of the order rescheduling hearing, the original notice of hear-ing, the complaint, the charge, and the amended charge, was returned to the TenthRegional Office of the Board by the Dade City, Florida, post office for the reason thatitwas refused.The Respondent did not file an answer. Pursuant to the order rescheduling hear-ing, the hearing was called to order at 10:15 a. in.on May 12, 1955, at the PascoCounty Courthouse, Dade City, Florida, before the Trial Examiner duly designatedby the Chief Trial Examiner. The General Counsel was represented by counsel andthe Union by its representatives.The Respondent did not appear nor was it repre-sented by counsel.Before proceeding further, the Trial Examiner requested counsel for the GeneralCounsel to contact the Respondent in order to ascertain if it intended to be repre-sented at the hearing. A recess was declared for this purpose.Counsel for the Gen-1955On Wednesday, April 13, 1955, one of the regular mail messengers of theaddressee, or at any rate one of the persons who regularly pick up mail for theaddressee, was picking up some other registered mail for the addressee and I inquiredabout the disposition of registered article No 435716Iwas informedby this per-son that the addressee did not want and was refusing to take the letter. I accord-ingly mai ked the letter as "Refused" and returned it to the sender.I have read the foregoing statement and it is the truth to the best of my knowledgeand belief.(Signed)H. M. B. EnswoiTir.Sworn to and Subscribed before meatDade City, Fla, this 12th dayof May, 1955.Frank E. Hamilton, Jr. AttorneyNLRB Tenth Region 444DECISIONSOF .NATIONALLABOR RELATIONS BOARDeral Counsel reported to the TrialExaminerthat he telephoned the Respondent'splant in an attempt to speak with either Ghiselinor someother responsible officialbut he was unsuccessful.He did, however, speak with an unidentified secretary whocould not state whether Respondent would enter an appearance at thehearing andwas unable to locate anyone with authority sufficient to so advise her.Counsel for the General Counsel further reported to the Trial Examiner that dur-ing the recess he placed a long-distance telephone call to the'firm of Hamilton andBowden in Jacksonville, Florida, and asked to speak to Theo Hamilton.He wasadvised that Theo Hamilton was in conference in Jacksonville and could not bereached until late that afternoon, if then.At the outset of the hearing the General Counsel called the Trial Examiner's at-tention to the fact that during the course of the hearing there would appear a ques-tion raised by the Respondent as to adequacy of service.5 In this posture of thecase I feel it is incumbent upon me to make findings with respect to whether or notservice of process was duly made on Respondent before discussing the merits ofthe case.Section 11 (4) of the Act provides: "Complaints, orders, and other process andpapers of the Board, its member, agent, or agency, may be served either personallyor by registered mail or by telegraph or by leaving a copy thereof at the principaloffice or place of business of the person required to be served.The verified return bythe individual so serving the same setting forth themannerof such service shall beproof of the same, and the return post office receipt or telegraph receipt thereforwhen registered and mailed or telegraphed as aforesaid shall be proof of service ofthe same. .Section 102.80 of the Board's Rules and Regulations, Series 6, as amended, con-tains the identical language of Section 11 (4) of the Act regarding the service ofprocess and papers and proof of service.Thus, the statute provides four distinct alternative methods of effectuating serviceso as to bring a party before "the Board, as well as the manner of proof of service.As I interpret the statute, the registered return receipt is merelyone mannerof prov-ing serviceby registered mail. It is not, however, the exclusive manner of provingthat service was made by such method.In the instant situation the Regional Office availed itself of the use of registeredmail, correctly addressed to the Respondent,at itsprincipal place of business toserve it with the complaint and notice of hearing.The affidavit of service of em-ployee Regina Terrell is proof that such method of service was used.This servicewas inaccordance with the statute and the Board's Rules and Regulations pursuantthereto and "is a form of notice reasonably calculated to give a [defendant] knowledgeof the proceedings and an opportunity to be heard." 6It is clear from the findings hereinabove made that the Board took the necessarysteps setout in the statute to effectuate service on the Respondent by registered mail,which if Respondent accepted from the Post Office Department when tendered as itdid other registered mail delivered to it on the same day,7 would have given Re-spondent notice regarding the hearing and an opportunity to prepare for the hearingand to be heard.In according a practical construction to Section 11 (4) of the Act, it isreason-able to assume that all that Congress contemplated when authorizing the effectuationof service of process by registered mail was that the Post Office Department tender the,registered process to the addressee.The record herein establishes conclusively thatthiswas done.Certainly it cannot be contended that the effectiveness of the serviceof process. regardless of which of the alternative methods authorized by the Act isemployed, is dependent upon the whim or the willingness of the Respondent to acceptservice or to acknowledge receipt thereof. It appears to the Trial Examiner thatwhen Respondent refused to accept the tender of the registered mail which borethe imprinted return address of the Tenth Regional Office of the Board, when itsimultaneously accepted delivery of other registeredmail, itwas engaging in a de-signed effort to defeat the Board's processes.To permit a respondent, as in thiscase,to hold itself above the law by refusing to accept the method of service clearlyset out in the Act would result in making a sham of the Board's .processes, delay,and additionalexpense tothe Government.e See letter dated April 18. 1955suprain which Theo Hamilton on Respondent's behalfstated it "has not been lawfully or properly served in this case and that we intend tocontest that issue beforethe Board or before the Courts "0 See N. LR B v O'Keefe & hferrstt Manufacturing Co., et al,178 F. 2d 445 (C. A. 9) ;Restatement, Conflict of Laws § 75 ; Restatement, Judgments § 6.7 See affidavit of Assistant Postmaster Elsworth set out in detail,supra. PASCO PACKING COMPANY445On the record as a whole, and from the above, I find that the Tenth RegionalOffice complied with Section 11 (4) of the Act and the Board's Rules and Regulationspursuant thereto, that service of process on Respondent was effectuated.-At the hearing all parties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on the issues.Theparties were given the opportunity to present oral argument before the Trial Ex-aminer and to file briefs and proposed findings of fact and conclusions of law.Upon the entire record in the case, and in addition to the foregoing, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THERESPONDENTPasco Packing Company is a Florida corporation with an office and plant at DadeCity, Florida, where it is engaged in the business of processing citrus fruit.Duringthe 12-month period immediately preceding April 1955, which period is representa-tive of all times material herein, Respondent sold finished products valued in excessof $1,000,000 more than 90 percent of which was shipped directly to customersoutside the State of Florida. I find that Respondent is engaged in commerce withinthe meaning of the Act.II. THE ORGANIZATION INVOLVEDTeamsters, Chauffeurs and Helpers Local Union No. 79, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, AFL,- is a labororganization admitting to membership employees of the Respondent.III.THE UNFAIR LABORPRACTICESOn September 30, 1953, after the usual proceedings, iicluding a complete hearing,the Board issued a Decision, Order, and Direction of Election,8 in which if foundamong other things that:... The Board has frequently found that truckdrivers and truck-maintenanceemployees may together constitute an appropriate unit,7 and we can perceiveno special circumstances in this case which require us to depart from thatpractice.We find therefore that these employees may, if they desire; constitutea separate appropriate unit for purposes of collective bargaining.However, weshall make no final unit detdrrriination pending the results, of the election ,amongthe following employees:All truckdrivers and truck-maintenance employees at the Employer's DadeCity, Florida, plant, including- tractor'-trailer drivers, but excluding supervisorsas defined in the Act and all, other employees.If a majority of the employees in this voting group select the Petitioner astheir representative, they will have been taken to have indicated their desire tobe represented m a separate unit, and the -Regional Director conducting theelection directed herein- is instructed to issue a certification of representativesto the Petitioner, for the unit described above which the Board under suchcircumstances, finds to be appropriate- for the purposes of collective bargainingIf a majority select Local 43, Distributive, Processing and Office Workers ofAmerica, CIO, they will be taken to have indicated their desire to be includedin the production and maintenance unit currently represented by the union, andthe Regional Director shall issue a certificate of results of election to thateffect..7 Reyden Chemtical Corporation,85NLRB, 1181 ;KennecottCopper Corp,99NLRB 966.An election pursuant to said Decision, Order, and -Direction of Election was heldon February 19, 1954, among the Respondent's truckdrivers and truck-maintenanceemployees including tractor-trailer drivers but excluding supervisors as defined- intheAct and all other employees.There were 71 eligible voters.Of the 57employees who participated in the election 44 cast votes for the Union, 12 casi votesfor Local 43, Distributive, Processing and Office Workers of America, CIO, and 1cast a vote against the participating labor organizations.Upon conclusion of theelection, a tally of ballots was furnished to and certified by the observers for theunions and the Respondent.No objections to the election or to its conduct werefiled within the time provided therefor.On March 1, 1954, the Regional Directorfor the Tenth Region on behalf of the Board certified the Union as the bargaining8 106 NLRB 1223. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative of the employees in the unit heretofore found by the Board to beappropriate.It is found that on February 19, 1954, and at all times thereafter, theUnion was and now is, by virtue of Section 9(a) of the Act, the exclusive repre-sentative of all employees in the aforesaid unit for the purposes of collective bar-gaining with respect to rates of pay, wages,hours of employment,and other condi-tions of employment.On March 5,1954,J.W. Morgan, secretary-treasurer and business manager oftheUnion,wrote to Theo Hamilton,the designee of Respondent to "handle thesetting up of negotiating sessions,"requesting that negotiations start at the earliestpossible date, suggestingMarch 15,1954.Theo Hamilton replied by letter underdate of March10, 1954,in which he stated that he had written to the Regional Officeof the Board questioning the legality and validity of the certification of the Unionand closed with the remark"it is obvious that this matter must be determined beforevalid collective bargaining can be commenced."On August 10, 1954,Theo Hamilton,on behalf of the Respondent,filed a motionwith the Board in which it requested the Board to rescind,annul,vacate, and setaside the Decision,Order,and Direction of Election(106 NLRB 1223),the electionconducted on February 19, 1954, and the certification of representatives dated March1, 1954.On December 23, 1954,the Associate Executive Secretary by direction ofthe Board ordered that the said motion be denied on the ground that it was lackingin merit.Under date of December 28, 1954,J.W. Hughes,president and business agent ofthe Union,in a letter to Clark Ghiselin,Respondent's director of personnel,statedhe had just received notice of the Boards'order denying motion dated December'23,1954.Hughes requested the commencement of contract negotiations immediatelysuggesting the week of January 10, 1955, for such purpose. Theo Hamilton in a letterdated January 3, 1955,addressed to the Union acknowledged receipt of the letterdated December 28, 1954.He advised the Union that he had filed "a petition forreconsideration of the order denying motion"and in effect told the Union that itsrequest to commence contract negotiations was premature in view of the fact thatthe matters were still before the Board for determination.On January 14, 1955,the Associate Executive Secretary by direction of the Boardissued an order denying petition for reconsideration of order denying motion on theground that it raised no issues not previously considered by the Board.On January 19, 1955,Morgan,on behalf of the Union,wrote to Ghiselin with acopy to Theo Hamilton advising of the receipt of the latest Board order.Morganrequested the Respondent to enter into negotiations at the earliest possible date,suggesting January 26, 1955.On January 20, Theo Hamilton replied to the Union's letter as follows:GENTLEMEN:Mr. C. M.Ghiselin, director of personnel of the above-namedCompany has asked us to reply to your letter of January 19, 1955, requestingbargaining with your Union.We understand that your Union has filed an unfair labor practice chargeagainst the Company and has thus submitted the issues to the National LaborRelations Board for decision.The Company must necessarily postpone anydecision as to meeting with your Union until the Company and counsel for theCompany have had an opportunity to consider the alleged unfair labor practicescharged by your Union.We know of no basis for any unfair labor practice charges by your Union orany other union against Pasco Packing Co., and we are entirely willing to sub-mit all disputed issues to the National Labor Relations Board and the Courts fora decision.9Since receipt of the above-noted letter the Union has not had any further con-tacts with the Respondent.Thus it is seen that from the initial request of the Union to bargain on March 5,1954,several days after the Board's certification,the Respondent refused to bar-gain on the general ground that it was "questioning the legality and validity" of thecertification.Thereafter on January 3, 1955,the Respondent told the Union that itsrequest to bargain was"premature"because there was pending before the Board its"petition for reconsideration of-order denying motion."Finally,on January 20,1955,the Respondent in answer to another request to bargain found that"itmustaWhile this letter onits face discloses a willingness"to submit all disputed issues tothe NationalLaborRelations Board and the courts for a decision"Respondent's subse-quent conduct regarding service of process as heretofore found and particularly TheoHamilton's letter ofApril 18, 1955,supra,reflects a studiedattempt todelay such sub-mission.. PASCO PACKINGCOMPANY447necessarily postpone any decision as to meeting with your Union until the Companyand counsel for the Company have had an opportunity to consider the alleged unfairlabor practices charged by your Union." The Board and courts have consistently heldthat the duty to bargain cannot be postponed by the pendency of a petition for re-consideration of a certification or by the filing of unfair labor practice charges. SeeThe Borden Company,108 NLRB 807;N. L. . R. B. v. Taormina Company, 207 F.2d 251 (C. A. 5).On the record as a whole it is concluded and found that at all times since January3, 1955, the Respondent has refused to bargain with the Union as the exclusive bar-gaining representative of the employeesin anappropriate unit in violation of Section8 (a) (5) of the Act and thereby has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act in violation -of Section 8 (a) (1).10IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondenthas engagedin unfair labor practices it willbe recommended that Respondent cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act. Since it has beenfound that the Respondent has refused to bargain collectively with the Union asthe exclusive representative of its employeesin anappropriate unit, it will berecommended that the Respondent upon request bargain collectively with the Unionas the exclusivebargainingrepresentative of all employees in the bargaining unitdescribed herein with respect to wages, rates of pay, hours of employment, or otherconditions of employment, and, if an understanding is reached, embody such under-standing in a signed agreement.Upon the basis of the abovefindingsof fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Teamsters, Chauffeurs and Helpers Local Union No. 79, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, AFL, is alabor organization within themeaningof Section 2 (5) of the Act.2.The following employees constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act: All truck-drivers and truck-maintenanceemployees at Respondent's Dade City, Florida, plant,including tractor-trailer drivers, but excluding supervisors as defined in Section 2(11) of the Act and all other employees.3.Teamsters, Chauffeurs and Helpers Local Union No. 79,InternationalBrother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, AFL, wason February 19, 1954, and at all times thereafter has been the exclusive representa-tive of all employees in the aforesaid unit for the purposes of collectivebargainingwithin themeaningof Section 9 (a) of the Act.4.By refusing on January 3, 1955, and January 20, 1955, and at all times there-after to bargain collectively with Teamsters, Chauffeurs and Helpers Local UnionNo. 79, International Brotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, AFL, as the exclusive representative of all of its employees inthe aforesaid unit, the Respondent has engagedin and is engagingin unfair laborpractices within the meaning of Section 8 (a) (5) of the Act.5.By said acts the Respondent has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act and has.engaged in and is engagingin unfair labor practices within themeaningof Section8 (a) (1) of the Act.,6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]10No finding will be based on the refusal to bargain In March 1954 in view of SectionIO (b) of the Act, the original charge in this matter having been filed 'on January' 17,1955.